                Case 3:20-cv-05910-LB Document 69-2 Filed 09/24/20 Page 1 of 1




 1                              IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
 3
                                                )
 4   U.S. WECHAT USERS ALLIANCE, et al.,        )
                                                )
 5           Plaintiffs,                        )
                                                )
 6
                           v.                   )   Case No. 3:20-cv-05910-LB
 7                                              )
     DONALD J. TRUMP, President of the United   )
 8   States, and WILBUR ROSS, Secretary of      )
     Commerce,                                  )
 9
                                                )
10           Defendants.                        )
                                                )
11
12                                             [PROPOSED] ORDER
13            This matter comes before the Court on Defendants’ Defendants’ Motion to Shorten Time.
14   Upon consideration of Defendants’ motion and of all materials submitted in relation thereto, it is
15   hereby
16            ORDERED, that Defendants’ motion is GRANTED, and the time for consideration on
17   Defendants’ Motion to Stay Preliminary Injunction Pending Appeal shall be shortened to seven
18   days.
19
20            IT IS SO ORDERED.
21
     Date:_________________________                                       ______________________________
22                                                                        LAUREL BEELER
                                                                          United States Magistrate Judge
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Proposed Order on Defendants’ Motion to Shorten Time
                                                           1
